Per Curiam.
Motion is made to dismiss the appeal in this case for the reason that the same was not taken in time. It appears from the record that the appeal was not taken for more than fifteen days after the granting hj the court of the order appealed from, and, further, from affidavits on file, that the appellant had actual notice of the granting of the same at the time it was granted. This brings the case within the rule announced by this court in Braely v. Marks, 13 Wash. 224 (43 Pac. 27), and for the reasons there announced, the motion will he sustained and the appeal dismissed.